DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ni et al (Fig. 9).
Regarding claims 1, 9 and 10, Ni et al (Fig. 9) discloses an amplifier circuit comprising a bias circuit (D1, D2, C3, Qb, R1, R2, BIAS1, BIAS2), a linearization circuit (104), a power amplifier circuit (Qi, Ci) and wherein the power amplifier circuit (Qi, Ci) is connected to the linearization circuit (104) and the linearization circuit (104) is connected to the bias circuit (D1, D2, C3, Qb, R1, R2, BIAS1, BIAS2) and the bias circuit (D1, D2, C3, Qb, R1, R2, BIAS1, BIAS2) is connected to the power amplifier circuit (Qi, Ci) and energy of a RF signal (IN) fed back to the bias circuit (D1, D2, C3, Qb, R1, R2, BIAS1, BIAS2) is controlled through the linearization circuit (104), and the intensity of a bias current (the current going through the resistor R1) output by the bias circuit (D1, D2, C3, Qb, R1, R2, BIAS1, BIAS2) is further regulated.
Regarding claim 2, wherein the linearization circuit (104) consists of a second capacitor (C4).
Regarding claim 3, wherein the second capacitor (C4) is functionally equivalent to the claimed metal coupling capacitor.
Regarding claim 4, wherein the bias circuit (D1, D2, C3, Qb, R1, R2, BIAS1, BIAS2) comprises a first diode (D2) and a second diode (D1) and a first capacitor (C3), a passing element (Qb) and a ballast 
Regarding claim 5, wherein the power amplifier circuit (Qi, Ci) comprises a third capacitor (Ci) and a power transistor (Qi) and one end (left terminal of Ci) of the third capacitor (Ci) is connected to a RF signal (IN) input end (input end of IN) and other end (right terminal of Ci) of the third capacitor (Ci) is connected to a base (base terminal of Qi) of the power transistor (Qi) and a collector (collector of Qi) of the power transistor (Qi) is respectively connected to an external power supply voltage (VCC) and a RF signal output end (OUT) through a second node (the node between the VCC and OUT) and an emitter (emitter of Qi) of the power transistor (Qi) is grounded (ground) and the power amplifier circuit (Qi, Ci) is respectively connected to an input end (112) of the linearization circuit (104) and an output end (lower terminal of R1) of the bias circuit (D1, D2, C3, Qb, R1, R2, BIAS1, BIAS2) through a third node (114) and a fourth node (the node between the elements Ci and base terminal of Qi) in the power amplifier circuit (Qi, Ci).
Regarding claim 6, wherein the passing element (Qb) is a bipolar junction transistor.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ni et al (Fig. 9).

Ni et al (Fig. 9) discloses the bias circuit (D1, D2, C3, Qb, R1, R2, BIAS1, BIAS2) and the linearization circuit (104) and the power amplifier circuit (Qi, Ci) are respectively and correspondingly arranged on one of chip and when the bias circuit (D1, D2, C3, Qb, R1, R2, BIAS1, BIAS2) and the power amplifier circuit (Qi, Ci) are respectively and correspondingly arranged on two chip [one chip for the bias circuit (D1, D2, C3, Qb, R1, R2, BIAS1, BIAS2) and one chip for the power amplifier circuit (Qi, Ci)] and a chip on which the bias circuit (D1, D2, C3, Qb, R1, R2, BIAS1, BIAS2) is located and a chip on which the power amplifier circuit (Qi, Ci) is located are connected to the linearization circuit (104) in a bridging. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have integrated the bias circuit and linearization circuit and power amplifier circuit in one of chip, and the bias circuit and power amplifier circuit in two of chips, since integrating the electronic components in a single chip or two chips involve only routine skill in the art (see MPEP 2144.04 VI A). Furthermore, it is well known to integrate the semiconductor devices in the single chip or two chips in order to form of small sized Integrated Circuit (IC).  Therefore, it would have been obvious to have integrated the electronic components of Ni et al (Fig. 9) in a single chip or two chips because such modifications would have advantageously produced a small-sized integrated circuit. 
 
8 rejected under 35 U.S.C. 103 as being unpatentable over Ni et al (Fig. 9) in view of Ohta et al (Fig. 1).
Ni et al (Fig. 9) discloses all the limitations in claim 8 except for that the RF power amplifier module being a multi-stage RF power amplifier. Ohta et al (Fig. 1) discloses an amplifier circuit comprising a multi-stage RF power amplifier (103). It would have been obvious to substitute Ohta et al’s multi-stage RF power amplifier (103 in Fig. 1 of Ohta et al) in place of Ni et al’s power amplifier circuit (Qi and Ci in Fig. 9 of Ni et al) since Ni et al (Fig. 9) discloses a generic power amplifier circuit thereby suggesting that any equivalent power amplifier circuit would have been usable in Ni et al’s reference.
 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2842
	#2599